Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 5/10/2021. 
3.	Claims1-16 are pending, all examined and rejected herein.
4.	The IDS submitted on 4/26/2021 is considered.
 
5.	Pursuant to the applicant’s amendment the 35 USC § 101 rejection is withdrawal.
6.	Pursuant to the applicant’s amendment the claim limitation is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
7.	As to art rejection arguments filed 5/10/2021 have been fully considered but they are not persuasive.   
 As to the  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph remarks,    pursuant to the applicant’s amendment the claim limitation is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph remarks,   

As to 35 USC § 101 rejection argument/remarks, pursuant to the applicant’s amendment the 35 USC § 101 rejection is withdrawal.
As to the art rejection, the applicant argues that each limitations of claim 1 is not taught by Israr et al (US 20160291694 A1). The examiner respectively disagrees because Israr '694 teaches each and every limitations of claim 1, see the rejection below.  In particular, the applicant also argues that Israr '694 simply cannot teach or suggest the presently recited combination of claim elements, including at least the recitation that "the displayed information-related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position." The examiner respectively disagrees. As given rejection below, Israr ‘694 clearly teaches the claimed limitations of claim 1.  In particular, in response to the applicant’s argument, Israr ‘694 discloses computing an intensity value for each of the actuators 102, 103, 105 (Fig. 1A) based on the vector profile of the respective actuator. Generally, an intensity value, as described herein, relates to one or more output properties of the actuators, such as amplitude, frequency, duration, and the like. As described in [0027] as shown, in Fig. 2, for example, at any given point in time, each actuator 240-249 has a respective intensity value. For example, as shown, actuator 245 has an intensity value of 0.62 (on a scale from 0-1), while actuator 244 has an intensity value of 0.56, and actuator 249 has an intensity value of 0. The intensity values may be based on the size of the haptic animation objects 221, 222, and their proximity to a given actuator. The intensity values at a given time may be computed using the rendering algorithms described above. Generally, actuators 240-249 output the sum of all values generated by each haptic animation object created by the user, such as the haptic animation objects 221, 222. Also see [0020,   0021, 0025 and 0039]). Thus,  Israr ‘694 teaches that the displayed information-related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position as required in claim 1, and as similarly required in claims 14 and 15.
As to the art rejection, the applicant argues that each limitations of claim 1 is not taught by Israr et al (US 20110248837 A1). The examiner respectively disagrees because Israr '837 teaches each and every limitations of claim 1, see the rejection below.  In particular, the applicant also argues that Israr '837 simply cannot teach or suggest the presently recited combination of claim elements, including at least the recitation that "the displayed information-related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position." The examiner respectively disagrees. As given rejection below, Israr ‘694 clearly teaches the claimed limitations of claim 1.  In particular, in response to the applicant’s argument, Israr ‘837 discloses ([0025] Tactile strokes can naturally form semantic the displayed information-related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position as required in claim 1, and as similarly required in claims 14 and 15.
As to the art rejection, the applicant argues that each limitations of claim 1 is not taught by Yokoyama et al (US 20190196596 A1). The examiner respectively disagrees because Yokoyama teaches each and every limitations of claim 1, see the rejection below.  In particular, the applicant also argues that Yokoyama simply cannot teach or suggest the presently recited combination of claim elements, including at least the recitation that "the displayed information-related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position." The examiner respectively disagrees. As given rejection below, Yokoyama clearly teaches the claimed limitations of claim 1.  In particular, in response to the applicant’s argument,  Yokoyama discloses ([0057] in accordance with predetermined positional information on the body of the user and information regarding tactile output related to the predetermined positional information, the server 10 according to the embodiment changes output of one or more tactile stimulus units 200 corresponding to the predetermined positional information. Here, the information regarding the tactile output includes, for example, a target perceptual intensity of a tactile stimulus or a (target) tactile output value. Also see [0064]), Thus, accordingly, Yokoyama teaches the displayed information related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position as required in claim 1, and as similarly required in claims 14 and 15.
Therefore in view of the above teachings of each references, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Israr et al (US 20160291694 A1).
Israr et al (“Israr”) is directed to haptic authoring tool for animated haptic media production.
Note: bold texts are derived from the applied art.
As per claim 1, Israr discloses an information processing device (computer 302, Fig. 3) comprising: 
a display control unit (output device 324)  configured to display information related to a tactile presentation device (see devices 151-153, for example device 152 is a wearable jacket, Fig. 1B)  and display a sensory position in the tactile presentation device as specified by a user (Pars. 0016, 0024-0026 and 0040); and 
a generating unit  (processor 304) configured to generate, according to the sensory position and according to positions of a plurality of tactile stimulation units disposed in the tactile presentation device, an output control signal to be output to the plurality of tactile stimulation units, so that tactile stimulation is sensed at the sensory position (for example the placement of the actuators 240-249 may be generated based on a device configuration file that specifies the location and type of actuators, available rendering schemes, and any hardware-specific actuators, Pars. 0024-0026 and 0039-0040),
[0019] an actual intensity value for each actuator 102, 103, 105. Generally, an intensity value, as described herein, relates to one or more output properties of the actuators, such as amplitude, frequency, duration, and the like and  [0027] As shown, in Fig. 2,  at any given point in time, each actuator 240-249 has a respective intensity value. For example, as shown, actuator 245 has an intensity value of 0.62 (on a scale from 0-1), while actuator 244 has an intensity value of 0.56, and actuator 249 has an intensity value of 0. The intensity values may be based on the size of the haptic animation objects 221, 222, and their proximity to a given actuator. Also see [0020,  0021, 0025 and 0039]).
wherein the display control unit and the generating unit are each implemented via at least one processor ([0034] The computer 302 generally includes a processor 304 which obtains instructions and data via a bus 320 from a memory 306 and/or storage 308. The computer 302 may also include one or more network interface devices 318, input devices 322, output devices 324, and vibrotactile array 325 connected to the bus 320).

As per claim 2, Israr further discloses that the displayed information related to the tactile presentation device represents information indicating positions of the plurality of tactile stimulation units in the tactile stimulation device (see information outputting device (GUI 200, Fig. 2) that provides authoring tool to the user,  as shown in figure 2 the placement of the actuators 240-249 may be generated based on a device configuration file that specifies the location and type of actuators, available rendering schemes, and any hardware-specific actuators, pars. 0019,  0024 and 0039).

As per claim 3, Israr further discloses the displayed information related to the tactile presentation device further represents the displayed information indicating an outside shape of ( [0016]  the output of the stages 110, 120, 130 may be produced via haptic animation hardware disposed in one or more devices 151, 152, 153. For example, device 151 is a smart phone (or gaming device) which includes a vibrotactile array 161 of physical actuators. Similarly, device 152 is a wearable jacket including a vibrotactile array 162 of physical actuators, while device 153 is a chair that includes a vibrotactile array 163 of physical actuators. , Fig. 1B). 

As per claim 4, Israr further discloses that the generating unit generates the output control signal according to the sensory position and the sensory intensity as specified by the user.  ([0040] For example, a user may specify a position, size, and frequency parameter for a moving virtual point, while specifying a position, frequency, and size of a "rain" effect).

As per claim 5, Israr further discloses that the generating unit generates the output control signal in such a way that tactile stimulation having type selected by the user is sensed at the sensory position ([0016]The output of the stages 110, 120, 130 may be produced via haptic animation hardware disposed in one or more devices 151, 152, 153. For example, device 151 is a smart phone (or gaming device) which includes a vibrotactile array 161 of physical actuators. Similarly, device 152 is a wearable jacket including a vibrotactile array 162 of physical actuators, while device 153 is a chair that includes a vibrotactile array 163 of physical actuators. Also see Par. 0043).

As per claim 6, Israr further discloses that the wherein the display control unit is further configured to display a selection screen for enabling selection of a plurality of types of tactile stimulation ([0043] At step 505, a user or the HAA 312 may select a target device including a vibrotactile array 325 (such as a chair, phone, and the like), also see Pars. 0026 and 0031).

As per claim 7, Israr further discloses that according to the sensory position specified by the user, the display control unit  is further configured to display a recommendation screen for recommending suitable type of tactile stimulation ([0024] FIG. 2 illustrates a graphical user interface (GUI) 200 that provides authoring tools for animated haptic media production, according to one embodiment. As shown, the GUI 200 includes an animation window 201 and a timeline window 202. As shown, the animation window 201 may include representations of physical actuators 240-249. The placement of the actuators 240-249 may be generated based on a device configuration file that specifies the location and type of actuators, available rendering schemes, and any hardware -specific actuators. Based on this information, the GUI 200 may output a representation of triangles, such as the triangle 260, connecting each actuator 240-249).

As per claim 8, Israr further discloses that the display control unit is further configured to display at least one movement path of the sensory position ([0017 As shown in stage 110, the haptic animation object 101 may be static, or the user may specify a path 107 for the haptic animation object 101 to travel across. [0026] As shown, buttons 207 and 208 may be used to add or remove a path, respectively, to a haptic animation object. For example, as shown, the user has added path 212 to haptic animation object 222).

As per claim 9, Israr further discloses that the display control unit is further configured to display a video indicating movement of the sensory position and display a seek bar for the video ([0029] As shown, the timeline 202 (i.e. seek bar) represents any haptic animation objects in the animation window 201 by a respective track 223-225, showing the objects' current position in time).

As per claim 10, Israr further discloses that the display control unit also is further configured to display video content reproduced at a time of presentation of the tactile stimulation at the sensory position ([0028] As shown, button 211 allows users to load audio tracks, which may be visualized via the graph 215 in the timeline 202. Doing so allows the user to design haptic feedback for audio files. Overlay of video files may be provided in a similar manner (not shown). [0032] The play button 214 allows users to play an entire animation, while the pause button 231 allows users to pause the animation during playback, also see Fig. 2).

As per claim 11, Israr further discloses that in accordance with reproduction of the video indicating the movement of the sensory position, the information processing device  is further configured to perform control to output the generated output control signal to the tactile presentation device ([0026] As shown, buttons 207 and 208 may be used to add or remove a path, respectively, to a haptic animation object. For example, as shown, the user has added path 212 to haptic animation object 222. Generally, the motion of haptic animation objects is constrained to the defined path).

As per claim 12, Israr further discloses that according to the sensory position specified by the user, the display control unit is further configured to display a recommendation screen in which positions of the plurality of tactile stimulation units are optimized ( [0040] FIG. 4 is a flow chart illustrating a method 400 to provide authoring tools for animated haptic media production, according to one embodiment. As shown, the method 400 begins at step 410, where the haptic animation application (HAA) 312 provides the user interface, such as the GUI 200, that includes a representation of a vibrotactile array 325 including a plurality of actuators. At step 420, a user provides input creating haptic animation objects and specifying any movements or paths the objects should move along. The user may also provide other details regarding the haptic animation objects, such as radius (or size), start times, end times, durations, frequencies, and the like. For example, a user may specify a position, size, and frequency parameter for a moving virtual point, while specifying a position, frequency, and size of a "rain" effect. Also see Pars. 0014 and 0017).  

As per claim 13, Israr further discloses that according to the sensory position specified by the user and according to positions of the plurality of tactile stimulation units, the display control unit   is further configured to display a recommendation screen in which the sensory position is optimized. ([0014] Embodiments disclosed herein provide an authoring interface for users to generate animated haptic content. The interface allows users to create haptic animation objects, which are visualized abstract phantom sensations that can be moved in both time and space on multi-actuator vibrotactile arrays using the interface. Embodiments disclosed herein render the haptic animation objects using a rendering pipeline that translates the designed haptic patterns to vibrotactile arrays. The rendering pipeline uses perceptual models for user -optimized haptic media on actuator grids used in haptic hardware. Also see Par. 0017).

As per claim 14, Israr further discloses that the sensory position and movement path of the sensory position are input using a controller that obtains at least one three-dimensional position on a real object ([0036] The input device 322 may be any device for providing input to the computer 302. For example, a keyboard and/or a mouse may be used. The input device 322 represents a wide variety of input devices, including keyboards, mice, controllers, and so on).

As per claim 15, Israr further discloses an information processing method (see at least flowchart of Fig. 6), the method claim is rejected as given citations to the information processing device claim 1. 

As per claim 16, Israr further discloses a program (instruction stored in a medium, Figs. 6 and 10), this program (stored in a medium) claim is rejected as given citations to the information processing device claim 1.

9.	 Claims 1-8, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Israr et al (US 20110248837 A1).
Israr et al (“Israr”) is directed to Generating Virtual Stimulation Devices and Illusory Sensations Using Tactile Display Technology.

As per claim 1, Israr discloses an information processing device ( a tactile apparatus of  FIG. 3  or computer system of Fig. 10 )comprising: 
a display control unit configured to display information related to a tactile presentation device, and display a sensory position in the tactile presentation device as specified by a user (e.g., see display screen of Fig. 3, or Fig. 10, [0087] A monitor or other type of device can also be connected to the system bus 1022 via an interface, such as an output interface 1050); and 
a generating unit configured to generate, according to the sensory position and according to positions of a plurality of tactile stimulation units disposed in the tactile presentation device,   an output control signal to be output to the plurality of tactile stimulation units, so that ([0004], generate one or more tactile sensations using the plurality of stimulation devices and the one or more virtual stimulation devices; and control the one or more tactile sensations such that the one or more tactile sensations are perceivable by a user at a plurality of positions.  Also see Pars. 005 and 0082 and 0084),  
wherein the displayed information related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position ([0025] Tactile strokes can naturally form semantic units. Just as a brush stroke on paper, a tactile stoke "drawn" on the skin can be sensed, recognized and remembered as a single unit. Embodiments provide that the quality of the sensation may be changed by modifying stroke characteristics, including, but not limited to, the frequency, pitch, speed, length, direction, location or intensity of the stroke. 
wherein the display control unit and the generating unit are each implemented via at least one processor ([0043] The actuators may be controlled by devices other than a multi-channel audio card, including, but not limited to, a dedicated processor or an external controller device, also [0029]).
As per claim 2, Israr further discloses that the displayed information related to the tactile presentation device further represents information indicating positions of the plurality of tactile stimulation units in the tactile stimulation device ([0003] generating one or more tactile sensations using the plurality of stimulation devices and the one or more virtual stimulation devices; and controlling the one or more tactile sensations such that the one or more tactile sensations are perceivable by a user at a plurality of positions. Also FIG. 2A shows a rectangular grid 201A of actuators 202A-207A, see at least Figs. 2A-2D).

As per claim 3, Israr further discloses that the displayed information related to the tactile presentation device further represents information indicating outside shape of the tactile (Israr further discloses  providing tactile displays that present two-dimensional moving tactile stroke sensations are described herein. The tactile apparatus depicted in FIG. 3 is comprised of an array of actuators arranged in a 4.times.3 actuator grid 302  (i.e.  rectangular in shape) located on the front side of the back of a chair 303. See Fig. 3 and Par. 0084).

As per claim 4, Israr further discloses that the generating unit generates the output control signal according to the sensory position and the sensory intensity as specified by the user ( [0003] In summary, one aspect provides a method comprising : controlling one or more characteristics of a plurality of stimulation devices configured to generate a sensation of one or more virtual stimulation devices perceivable by a user; generating one or more tactile sensations using the plurality of stimulation devices and the one or more virtual stimulation devices; and controlling the one or more tactile sensations such that the one or more tactile sensations are perceivable by a user at a plurality of positions. Also see [0082] embodiments provide for dynamically modifying the Tactile Brush process to adjust to the new user contact conditions).

As per claim 5, Israr further discloses that the generating unit generates the output control signal in such a way that tactile stimulation having a type selected by the user is sensed at the sensory position ([0023] according to embodiments, a tactile display apparatus is provided that facilitates user interaction with the tactile display. A non-limiting example of a tactile display apparatus is a chair embedded with a grid of actuators such that a user sits in the chair and the actuators interface with the user's back. For example see vibrating actuators 202A-204A  that generates the perception 208A, 208B, 208C or 208D of continuous movement in various directions).

( [0043] a software application 307 may be configured to provide a user interface for controlling the actuators 301. A Pure Data patch 308 was used in conjunction with a software application 307 for controlling the actuators 301 in this example. In addition, a tactile display apparatus according to embodiments may be in communication with one or more entertainment systems 309. fig. 3).

As per claim 7, Israr further discloses that according to the sensory position specified by the user, the display control unit  is further configured to display a recommendation screen for recommending suitable type of tactile stimulation ([0082]Another non-limiting example involves user movements altering contact with the tactile display, such as a user shifting positions. In this scenario, embodiments provide for dynamically modifying the Tactile Brush process to adjust to the new user contact conditions).

As per claim 8, Israr further discloses that the display control unit is further configured to display movement path of the sensory position ([0070] The example process according to embodiments allows for the generation of arbitrary linear moving tactile patterns. It allows for the control of the frequency and amplitude of sensations, as well as speed and direction of motion. Also see Figs. 2A-D and corresponding descriptions).
 
As per claim 12, Israr further discloses that according to the sensory position specified by the user, the display control unit  is further configured to display a recommendation screen in which positions of the plurality of tactile stimulation units are optimized ([0004] generate one or more tactile sensations using the plurality of stimulation devices and the one or more virtual stimulation devices; and control the one or more tactile sensations such that the one or more tactile sensations are perceivable by a user at a plurality of positions).

As per claim 13, Israr further discloses that according to the sensory position specified by the user and according to the  positions of the plurality of tactile stimulation units, the display control unit  is further configured to display a recommendation screen in which the sensory position is optimized ([0025] Tactile strokes can naturally form semantic units. Just as a brush stroke on paper, a tactile stoke "drawn" on the skin can be sensed, recognized and remembered as a single unit. Embodiments provide that the quality of the sensation may be changed by modifying stroke characteristics, including, but not limited to, the frequency, pitch, speed, length, direction, location or intensity of the stroke  also see [0040] According to embodiments, Tactile Brush exploits tactile illusions producing effective tactile sensations using a small number of actuators arranged in a sparse two-dimensional grid. Embodiments provide that the process is currently optimized for rectangular actuator grids of various dimensions).

As per claim 14, Israr further discloses that the sensory position and movement path of the sensory position are input using a controller that obtains at least one three-dimensional position on a real object (0043]The actuators may be controlled by devices other than a multi-channel audio card, including, but not limited to, a dedicated processor or an external controller device, also see  [0087] A user can interface with (for example, enter commands and information) the computer 1010 through input devices 1040, which can include remote input devices).

see at least flowchart of Fig. 6) , the method claim is rejected as given citations to  the information processing device claim 1. 

As per claim 16, Israr further discloses a program (instruction stored in a medium, Figs. 6 and 10), this program (stored in a medium) claim is rejected as given citations to the information processing device claim 1.

   

10.	Claims 1-8,  and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokoyama et al (US 20190196596 A1) claims foreign priority from JP 2016-124717 and a priority date of 7 July 2016.  
.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claim 1, Yokoyama discloses an information processing device (server 10, Fig. 8) comprising: 
a display control unit (Output Control Unit 106, Fig. 8)  configured to display information related to a tactile presentation device, and display a sensory position in the tactile presentation device as specified by a user ([0074] The output control unit 106 controls generation of vibration in the plurality of tactile stimulus units 200 corresponding to the target perceptual position in accordance with the target perceptual position and the target perceptual intensity decided by the target position and intensity decision unit 104. For example, the output control unit 106 first specifies the plurality of tactile stimulus units 200 (for example, three tactile stimulus units) located near the current target perceptual position. Then, the output control unit 106 decides an output intensity of each of the plurality of tactile stimulus units 200 on the basis of a positional relation between each of the plurality of tactile stimulus units 200 and the target perceptual position and the current target perceptual intensity. Thus, for example, the user can perceive vibration of the current target perceptual intensity at the current target perceptual position. Also see Par. 0098) ; and
 a generating unit (Content Reproduction Unit 102 )  configured to generate, according to the sensory position and according to positions of a plurality of tactile stimulation units disposed in the tactile presentation device, an output control signal to be output to the plurality of tactile stimulation units, so that tactile stimulation is sensed at the sensory position ([0061] The content reproduction unit 102 controls reproduction of content. For example, in a case in which reproduction target content includes an image, the content reproduction unit 102 performs control of display of the image on the display device 30. In addition, in a case in which the reproduction target content includes a sound, the content reproduction unit 102 performs control of output of a sound on the sound output units 202. [0062] In addition, the content reproduction unit 102 can cause the display device 30 and/or the sound output units 202 to reproduce the reproduction target content in association with output control of a tactile stimulus by the output control unit 106 to be described below. For example, the content reproduction unit 102 reproduces content in synchronization with timing of generation of vibration by one or more tactile stimulus units 200. Also see Par. 0051),
wherein the displayed information related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position ([0057] In accordance with predetermined positional information on the body of the user and information regarding tactile output related to the predetermined positional information, the server 10 according to the embodiment changes output of one or more tactile stimulus units 200 corresponding to the predetermined positional information. Here, the information regarding the tactile output includes, for example, a target perceptual intensity of a tactile stimulus or a (target) tactile output value. Also see [0064]),
wherein the display control unit and the generating unit are each implemented via at least one processor ([0139] The CPU 150, which functions as an arithmetic processing unit and a control device, controls the whole operation within the server 10 in accordance with various kinds of programs. Further, the CPU 150 implements a function of the control unit 100 at the server 10. Note that the CPU 150 includes a processor such as a microprocessor). Also see [0060]).
As per claim 2, Yokoyama further discloses that wherein displayed information related to the tactile presentation device further represents information indicating positions of the plurality of tactile stimulation units in the tactile stimulation device ( [0158]The tactile stimulus units 200 may output temperature, force sense information, electric stimuli, or the like as tactile stimuli. For example, the user 10 can present a target temperature at a position between the pluralities of tactile stimulus units 200 by adjusting the temperature of each of the plurality of tactile stimulus units 200 disposed away from the body of the user. Also see Pars. 0005, 0120 and 0194).  

As per claim 3, Yokoyama further discloses the displayed information related to the tactile presentation device further represents information indicating an outside shape of the tactile presentation device ([0043] FIG. 2 is a diagram illustrating the exterior  of the jacket 20. As illustrated in FIG. 2, the jacket 20 includes a plurality of tactile stimulus units 200 and two sound output units 202 inside the jacket 20. Also see the tactile presentation device (i.e.,  jacket outline shape) in Fig. 2).

As per claim 4, Yokoyama further discloses that wherein the generating unit generates the output control signal according to the sensory position and the  sensory intensity as specified by the user ([0046] For example, as illustrated in FIG. 4, When a stimulus is caused to be simultaneously output to two tactile stimulus units 200 disposed on the body of the user, a position of the stimulus perceived by the user (hereinafter referred to as a perceptual position) is known to be a position between the two tactile stimulus units 200. Also see Pars. 0047, 0064, 0066, 0128 and  0133).

As per claim 5, Yokoyama further discloses that wherein the generating unit generates the output control signal in such a way that tactile stimulation having a type selected by the user is sensed at the sensory position ([0074] The output control unit 106 controls generation of vibration in the plurality of tactile stimulus units 200 corresponding to the target perceptual position in accordance with the target perceptual position and the target perceptual intensity decided by the target position and intensity decision unit 104. For example, the output control unit 106 first specifies the plurality of tactile stimulus units 200 (for example, three tactile stimulus units) located near the current target perceptual position. Also see Pars. 0096 and 0102).

As per claim 6, Yokoyama further discloses that wherein the display control unit is further configured to display a selection screen for enabling selection of a plurality of types of tactile stimulation ([0066]FIG. 9 illustrates an example in which the target movement path 220 is a path connecting a contact position of the tactile stimulus unit 200a, a contact position of the tactile stimulus unit 200c, a contact position of the tactile stimulus unit 200d, and a contact position of the tactile stimulus unit 200h. In this case, a tactile stimulus can be presented to the user so that the perceptual position is successively moved from the contact position of the tactile stimulus unit 200a which is a starting point to the contact position of the tactile stimulus unit 200h which is an ending point).

As per claim 7, Yokoyama further discloses that wherein, according to the sensory position specified by the user, the display control unit is further configured to display a recommendation screen for recommending suitable type of tactile stimulation ( [0119] Subsequently, the output control unit 106 changes ( corrects) the output intensity calculated in 5155 on the basis of a distance between the target perceptual position and the contact position of the I-th tactile stimulus unit 200 (S157). Then, the output control unit 106 adds "1" to I (S159). Also see Pars. 0090 and  0155). 

As per claim 8, Yokoyama further discloses that wherein, the display control unit   is further configured to display at least one movement path of the sensory position ([0019] [FIG. 9] FIG. 9 is an explanatory diagram illustrating an example of a movement path 220 of a target perceptual position set on the body of the user. [0065] For example, in a case in which a target movement path is associated with reproduction target content in advance, the target position and intensity decision unit 104 decides a target perceptual position at each tinting during a reproduction period of the content on the basis of the target movement path).

As per claim 15, Yokoyama further discloses an information processing method (see at least flowchart of Fig. 6), the method claim is rejected as given citations to the information processing device claim 1. 

instruction stored in a medium, Figs. 6 and 10), this program (stored in a medium) claim is rejected as given citations to the information processing device claim 1. 

CONCLUSION

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180303702 A1 is directed to METHOD AND SYSTEM FOR PROVIDING INFORMATION TO A USER. A method for providing information to a user, preferably including: determining environmental information; determining a set of features based on the information; determining output parameters based on the features; and controlling a sensory output system to generate outputs based on the output parameters. A sensory output device, preferably including a plurality of sensory output actuators. A system for providing information to a user, preferably including one or more : sensory output devices, sensors, and computing systems.
 
US 20170325039 A1 is directed to TACTILE SOUND DEVICE HAVING ACTIVE FEEDBACK SYSTEM. A tactile sound device includes a transducer to convert an electrical signal into motion. One or membranes are coupled to the transducer and are adapted to transfer vibrations from the transducer to a user's body. A first sensor monitors the vibrations of the transducer. One or more circuits generate the electrical signal based on a signal received from the first sensor that monitors the vibrations of the transducer.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
14.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by 
/TADESSE HAILU/Primary Examiner, Art Unit 2173